Citation Nr: 1134914	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a compensable evaluation for shin splints.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran was scheduled to testify at a hearing held before a Veterans Law Judge in April 2009.  Prior to that proceeding, he withdrew his request for a hearing, and he has not requested that it be rescheduled.  Therefore, the Board finds that the request to testify at a hearing before the Board has been withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter, for two reasons.   

First, the Veteran requested in his February 2007 claim that all of his treatment records be obtained from the Jackson VA Medical Center (VAMC).  Currently, the claims file contains the records from the Jackson VAMC beginning in September 2006.  The Board notes that the period under appellate review begins one year prior to the Veteran's February 2007 claim, which would be February 2006.  It does not appear that any attempt was made to request treatment records from the Jackson VAMC records for the period from February 2006 to September 2006.   Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Moreover, the Board notes that the evidence of record does not include any treatment records dated after November 2008.  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected shin splints.

Second, the Veteran last underwent a VA examination in December 2008 to evaluate the severity of his shin splints.  His service representative submitted an informal hearing presentation in August 2008 in which he asserted that the December 2008 VA examination was too old and did not adequately reflect the present severity of the service-connected symptomatology.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected shin splints.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected shin splints.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  

A specific request should be made for VA medical records dated from February 2006 until September 2006 and from November 2008 to the present.

2.  After obtaining all identified and available records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected shin splints.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected shin splints.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


